J-S63036-15

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

JAMILA SAVANNAH,                         :      IN THE SUPERIOR COURT OF
                                         :            PENNSYLVANIA
                  Appellee               :
                                         :
             v.                          :
                                         :
PAUL HALL,                               :
                                         :
                  Appellant              :           No. 1135 EDA 2015

               Appeal from the Order entered on March 27, 2015
             in the Court of Common Pleas of Montgomery County,
                  Domestic Relations Division, No. 2014-21057

BEFORE: DONOHUE, MUNDY and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                   FILED NOVEMBER 23, 2015

     Paul Hall (“Hall”), pro se, appeals from the Order directing him to pay

child support to Jamila Savannah (“Savannah”), concerning their minor son

(“Child” – d.o.b. 1/22/13). We affirm.

     In April 2014, Savannah filed a Complaint for child support. Following

a hearing, the Support Conference Master determined that Hall is obligated

to pay $707.02 per month in support for Child. Hall timely filed Exceptions

to the support Order.   After a hearing on Hall’s Exceptions, the trial court

entered an Order on March 27, 2015, directing that Hall must pay $533.26

per month in child support.   Hall thereafter timely filed a pro se Notice of

Appeal.

     By an Order entered on April 16, 2015, the trial court directed Hall to

file a Pa.R.A.P. 1925(b) concise statement of errors complained of on
J-S63036-15


appeal, within 21 days. After the 21-day period had expired, with no filing

by Hall,1 the trial court issued a Pa.R.A.P. 1925(a) Opinion on May 11, 2015,

requesting that we quash Hall’s appeal for his failure to file a concise

statement. Seven days later, Hall filed a pro se, hand-written “Statement of

Matter Complained in Compliance with Rule 1925(b).” Therein, Hall did not

list any issues or claims of trial court error. Rather, the document contained

only a single word: “unconstitutional.”       Rule 1925(b) Concise Statement,

5/18/15.

      “[I]n order to preserve their claims for appellate review, appellants

must comply whenever the trial court orders them to file a Statement of

Matters Complained of on Appeal pursuant to Pa.R.A.P. 1925.         Any issues

not raised in a Pa.R.A.P. 1925(b) statement will be deemed waived.”

Commonwealth v. Castillo, 888 A.2d 775, 780 (Pa. 2005) (quoting

Commonwealth v. Lord, 719 A.2d 306, 309 (Pa. 1998)). In the instant

case, based on Hall’s failure to timely file a Rule 1925(b) concise statement,

he has waived all of his issues on appeal.2

      Although we acknowledge that Hall is proceeding pro se in this appeal,

      as a pro se litigant, he is not entitled to any particular advantage
      because he lacks legal training. Further, any layperson choosing
      to represent himself in a legal proceeding must, to some

1
  Hall did not request an extension of time to file a Rule 1925(b) concise
statement.
2
  Moreover, even if we considered Hall’s untimely, pro se Concise
Statement, this filing failed to preserve any issues for appellate review, as it
contained merely a single word.


                                  -2-
J-S63036-15


      reasonable extent, assume the risk that his lack of expertise and
      legal training will prove his undoing.

Kovalev v. Sowell, 839 A.2d 359, 367 n.7 (Pa. Super. 2003) (citation,

quotation marks and brackets omitted). Accordingly, a pro se litigant must

still comply with the Pennsylvania Rules of Appellate Procedure. Jones v.

Rudenstein, 585 A.2d 520, 522 (Pa. Super. 1991) (citing Farretta v.

California, 422 U.S. 806, 834 n.46 (1975)).

      In addition to Hall’s failure to file a timely Pa.R.A.P. 1925(b) concise

statement, he has also failed to file a brief that complies with the

Pennsylvania Rules of Appellate Procedure. Rule 2111(a) mandates that an

appellant’s brief shall consist of the following matters, separately and

distinctly entitled, and in the following order:

      (1)   Statement of jurisdiction.

      (2)   Order or other determination in question.

      (3)   Statement of both the scope of review and the standard of
            review.

      (4)   Statement of the questions involved.

      (5)   Statement of the case.

      (6)   Summary of argument.

      (7)   Statement of the reasons to allow an appeal to challenge
            the discretionary aspects of a sentence, if applicable.

      (8)   Argument for appellant.

      (9)   A short conclusion stating the precise relief sought.




                                   -3-
J-S63036-15


      (10) The opinions and pleadings specified in Subdivisions (b) and
           (c) of this rule.

      (11) In the Superior Court, a copy of the statement of the
           matters complained of on appeal, filed with the trial court
           pursuant to Rule 1925(b), or an averment that no order
           requiring a statement of errors complained of on appeal
           pursuant to Pa.R.A.P. 1925(b) was entered.

Pa.R.A.P. 2111(a).

      Hall’s pro se brief does not contain any of the sections mandated by

Rule 2111(a), aside from an “argument” section that is in narrative form,

and difficult to understand.   Moreover, Hall’s argument fails to cite to any

relevant legal authority. See Pa.R.A.P. 2119(a) (requiring that an appellant

develop an argument with citation to and analysis of relevant legal

authority); see also Papadoplos v. Schmidt, Ronca & Kramer, PC., 21

A.3d 1216, 1229 (Pa. Super. 2011) (finding waiver where the appellants

advanced only a cursory argument in support of their issue, and failed to cite

to any pertinent legal authority). Based upon these grave deficiencies, Hall’s

claims are waived on this basis as well.3

      Accordingly, we affirm the trial court’s March 27, 2015 Order. See In

re K.L.S., 934 A.2d 1244, 1246 n.3 (Pa. 2007) (stating that a trial court

order or judgment is more properly “affirmed” – as opposed to “quashed” –

when the appellant has failed to preserve issues for appeal).

      Order affirmed.

3
  Nevertheless, even if we did not find Hall’s claims waived, we would have
determined that he is not entitled to appellate relief, based upon the
rationale advanced on pages 2-4 of the trial court’s May 11, 2015 Opinion.


                                  -4-
J-S63036-15


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 11/23/2015




                          -5-